Case 1:19-cv-01259-STA-jay Document 26 Filed 03/31/20 Page 1 of 10                    PageID 126



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


TAYLOR SULLIVAN,                                )
                                                )
               Plaintiff,                       )
                                                )
                                                )
                                                ) Case No.: 1:19-cv-01259-STA-jay
v.                                              )
                                                )
                                                )
PANTHER PETROLEUM, LLC, and                     )
O’REILLY AUTOMOTIVE STORES,                     )
INC.                                            )
                                                )
               Defendants.


                  ORDER PARTIALLY GRANTING AND PARTIALLY
                DENYING DEFENDANT PANTHER PETROLEUM, LLC’S
                             MOTION TO DISMISS


       Plaintiff Taylor Sullivan has filed this action against Panther Petroleum, LLC (“Panther”),

and O’Reilly Automotive Stores, Inc. (“O’Reilly”), for damages he incurred as the result of an

allegedly defective product sold by Panther to O’Reilly and then purchased by Plaintiff from

O’Reilly. Jurisdiction is predicated on diversity of citizenship, 28 U.S.C. § 1332. Defendant

Panther has filed a motion to dismiss the claims brought against it. (ECF No. 17.) Plaintiff has

filed a response to the motion (ECF No. 19), and Defendant has filed a reply to the response. (ECF

No. 25.) For the reasons set forth below, the motion to dismiss is PARTIALLY GRANTED and

PARTIALLY DENIED.

                                          Standard of Review

       A complaint may be attacked for failure “to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). When considering a Rule 12(b)(6) motion to dismiss, a Court will
Case 1:19-cv-01259-STA-jay Document 26 Filed 03/31/20 Page 2 of 10                       PageID 127



presume that all the factual allegations in the complaint are true and will draw all reasonable

inferences in favor of the nonmoving party. Total Benefits Planning Agency v. Anthem Blue Cross

& Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing Great Lakes Steel v. Deggendorf, 716

F.2d 1101, 1105 (6th Cir. 1983)). “The court need not, however, accept unwarranted factual

inferences.” Id. (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987)).

       Even though a “complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement to

relief requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted). Instead, the plaintiff’s “[f]actual allegations must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Id. (citations omitted). That is, a complaint must contain enough facts

“to state a claim to relief that is plausible on its face.” Id. at 570. A claim becomes plausible “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556). If the Court cannot “infer more than the mere possibility of

misconduct, the complaint has alleged - but has not ‘show[n]’- that the pleader is entitled to

relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). “[O]nly a complaint that states a plausible

claim for relief survives a motion to dismiss.” Id.

                                                Background

       Plaintiff alleges that, on September 4, 2018, he purchased “a large quantity of ‘picker

grease’” from the O’Reilly Auto Parts store in Ripley, Tennessee, because the cotton picker he

uses to harvest cotton “requires grease to lubricate and protect its spindles.” (Compl. at ¶¶ 9, 10,



                                                  2
Case 1:19-cv-01259-STA-jay Document 26 Filed 03/31/20 Page 3 of 10                      PageID 128



15, ECF No. 1) The cotton-picker grease “was manufactured, distributed, and labeled by Panther.”

(Id. at ¶ 17.) According to Plaintiff, the picker grease was “defective” and “not fit to protect and

lubricate the spindles of his cotton picker machinery.” (Id. at ¶¶ 24-25, 30.) As a result, according

to Defendant, Plaintiff has asserted three causes of action — breach of the implied warranty of

merchantability, breach of the implied warranty of fitness for a particular purpose, and negligence

— and seeks to recover three types of damages: (1) the purchase price of the cotton-picker grease,

(2) the cost to repair the damage caused to the cotton picker machinery by the defective grease,

and (3) damages related to the harvest of Plaintiff’s 2019 cotton crop. (Id. at ¶¶ 30, 31, 36.)

Plaintiff contends that he has also alleged a claim of negligent misrepresentation.

       Defendant argues that the complaint fails to state a claim upon which relief can be granted

because the economic-loss doctrine bars Plaintiff’s tort claim and the requisite privity of contract

is lacking for Plaintiff’s warranty claims.

                                                 Analysis

Negligence Claim

       The parties agree as to the substantive law surrounding the economic-loss doctrine but

disagree as to whether it applies to Plaintiff’s negligence claim. The Tennessee Supreme Court

explained the economic-loss doctrine thusly.1

       The economic loss doctrine is implicated in products liability cases when a
       defective product damages itself without causing personal injury or damage to other
       property. In this context, “economic loss” is defined generally as “the diminution
       in the value of the product because it is inferior in quality and does not work for the
       general purposes for which it was manufactured and sold.” Comment,
       Manufacturers’ Liability to Remote Purchasers for “Economic Loss” Damages–
       Tort or Contract?, 114 U. Pa. L.Rev. 539, 541 (1966). Two types of economic loss,
       direct and consequential, occur when a defective product is damaged. See, e.g.,


1
  When a federal court’s subject-matter jurisdiction is based on diversity of citizenship, the
Court applies state substantive law. See Fox v. Amazon.com, Inc., 930 F.3d 415, 422 (6th Cir.
2019).
                                                 3
Case 1:19-cv-01259-STA-jay Document 26 Filed 03/31/20 Page 4 of 10                     PageID 129



       Restatement (Third) of Torts: Products Liability § 21, cmt. d (1998). Direct
       economic loss may be measured by the defective product’s cost of repair or
       replacement. Id. Consequential economic losses, such as lost profits, result from
       the product owner’s inability to use the product. Id.

Lincoln Gen. Ins. Co. v. Detroit Diesel Corp., 293 S.W.3d 487, 489 (Tenn. 2009) (adopting the

economic-loss doctrine that, in a contract for the sale of goods when the only damages alleged

come under the heading of economic losses, the rights and obligations of the buyer and seller are

governed exclusively by the contract). The Tennessee Court of Appeals has explained that:

       The economic loss rule is a judicially created principle that requires parties to live
       by their contracts rather than to pursue tort actions for purely economic losses
       arising out of the contract. The rule comes into play when the purchaser of a product
       sustains economic loss without personal injury or damage to property other than
       the product itself. In that circumstance, the purchaser must seek a remedy in
       contract, not in tort.

McLean v. Bourget’s Bike Works, Inc., 2005 WL 2493479 at *5 (Tenn. Ct. App. Oct. 7, 2005)

(citations omitted); see also Americoach Tours, Inc. v. Detroit Diesel Corp., 2005 WL 2335369 at

*2 (W.D. Tenn. Sept. 23, 2005) (“The rationale for the economic loss doctrine is that, in the

absence of personal injuries or property damage, a defective product has simply ‘not performed as

expected’ and ‘the buyer’s remedy should be governed by the rules of contract, which traditionally

protect expectation interests.’”)

       Plaintiff has alleged that Panther acted negligently in “marketing, labeling, and selling a

product as fit to be used as” cotton-picker grease “that was not actually fit to be used for that

purpose.” (Compl. ¶ 36, ECF No. 1). Plaintiff also alleges that “the complete failure of the ‘picker

grease’ to fulfill the purpose of lubricating and protecting the cotton picker spindles” caused him

three types of damage: (1) “the entire purchase price of the product,” (2) “the cost to repair the

damage caused to his cotton picker machinery,” and (3) “damages related to the harvest of his

2019 cotton crop.” (Id. at ¶ 31). All three of these alleged damages constitute purely economic



                                                 4
Case 1:19-cv-01259-STA-jay Document 26 Filed 03/31/20 Page 5 of 10                         PageID 130



loss.2 The question, therefore, before the Court is whether the cotton picker grease was a

component part of the damaged product, i.e., the cotton picker, or whether it was a separate

product. If the grease was merely a component part of the cotton picker, then the economic-loss

doctrine would bar Plaintiff’s claim for damages under a negligence theory. If it was “other

property,” then recovery in tort is permissible.       See, e.g., Americoach Tours, Inc., 2005 WL

2335369 (rejecting argument that “a component part of the bus, the heater, was the defective

‘product itself’ and that “the destruction of all other parts of the bus constitute[d] damage to ‘other

property’”).

        The parties have presented competing case law in support of their arguments, but the most

persuasive is a case cited by Defendant – Albers v. Deere & Co., 599 F. Supp. 2d 1142 (D.N.D.

2008). In that case, the plaintiff purchased a used John Deere combine and a used John Deere

header for the combine. Subsequently, the combine ignited and burned; both the combine and the

header were destroyed. The plaintiff filed an action in state court “seeking to recover $119,814 in

damages for the loss of the combine, header, and fuel. His complaint contained five causes of

action: (1) negligent design or manufacturing; (2) negligent failure to warn; (3) contract/breach of

warranties; (4) strict liability for manufacturing; and (5) strict liability for failure to warn.” Id. at

1144.

        The defendant removed the action to the United States District Court of North Dakota and

filed a motion for summary judgment. The defendant argued, in part, that the economic-loss

doctrine barred the plaintiff’s tort claim. In granting the motion, the Court looked at whether the

gasoline in the combine at the time of the fire was “other property” and concluded that it was not.




2
  In his response, Plaintiff clarifies that he is seeking compensation only for the damage to his
cotton picker allegedly caused Panther’s negligence. (Resp. p. 7, ECF No. 20.)
                                                   5
Case 1:19-cv-01259-STA-jay Document 26 Filed 03/31/20 Page 6 of 10                       PageID 131



       Albers also argues that there was approximately $500 worth of gasoline in the
       combine at the time of the fire and that this constitutes “other property.” However,
       Albers has not cited to any case that supports the conclusion that consumables
       essential to the functioning of a product, such as gasoline, oil, and grease, should
       be considered “other property,” and the court concludes there is no basis for such a
       conclusion. Cf. Sea–Land Service, Inc. v. General Elec. Co., [134 F.3d 149, 153
       (3d Cir.1998)] (holding that replacement parts were not separate products because
       it was known at the time of the original purchase that the parts would have to be
       replaced); Rich Products Corp. v. Kemutec, Inc., 66 F.Supp.2d 937, 970–972 & n.
       31 (E.D. Wis. 1999) (denying tort recovery when the “other property” damage was
       de minimus and citing other cases reaching the same conclusion). Obviously, given
       the number of products that use consumables, characterizing them as “other
       property” would subvert the policies behind limiting tort recovery when the only
       damage is to the product itself.

Albers, 599 F. Supp.2d at 1163.

       The Court accepts the well-reasoned opinion of the North Dakota District Court that

“consumables essential to the functioning of a product, such as gasoline, oil, and grease” should

not be considered “other property.” In the present case, the complaint alleges that the “cotton

picker requires grease to lubricate and protect its spindles” from damage during operation, (Compl.

at ¶ 10, ECF No. 1), thus indicating that Plaintiff knew at the time of the original purchase that the

grease would have to be replaced. Accordingly, the Court finds that the cotton-picker grease was

a “component part” of the cotton picker and any alleged damage to the cotton picker — the

“product itself”— does not constitute damage to “other property” under the economic-loss

doctrine. C.f. Agrotors, Inc. v. Bell Helicopter Textron, Inc., 2004 WL 2039954 (E.D. Pa. Sept. 9,

2004) (holding that any replacement part becomes part of the pre-existing product); Exxon

Shipping Co. v. Pac. Res., Inc., 835 F. Supp. 1195, 1201 (D. Haw. 1993) (“An integrated product

may have any number of components replaced with spare parts in the ordinary course of events.

To hold that these parts are ‘other property’ would lead to absurd results.”). Therefore, Plaintiff’s

negligence claim against Defendant Panther must be dismissed.




                                                  6
Case 1:19-cv-01259-STA-jay Document 26 Filed 03/31/20 Page 7 of 10                     PageID 132



       Plaintiff also maintains that he has stated a claim for negligence misrepresentation.

Defendant contends that the complaint fails to comply with Rule 9(b) of the Federal Rules of Civil

Procedure as to a claim of negligent misrepresentation.3 As noted by Defendant, this Court has

held that “[c]laims of negligent misrepresentation must be pled with the particularity required by

the heightened pleading standard of Rule 9(b).” Asemota v. Suntrust Mortg., Inc., 2012 WL

12550260 at *9 (W.D. Tenn. June 18, 2012) (citation omitted).

       Thus, at minimum, plaintiffs must “allege the time, place[,] and contents of the
       misrepresentations on which they relied.” The elements of negligent
       misrepresentation require a plaintiff to establish that “the defendant supplied
       information to the plaintiff; that the information was false; the defendant did not
       exercise reasonable care in obtaining or communicating the information; and the
       plaintiff justifiably relied on the information.”

Id. (citations omitted); see also Kattawar v. Logistics & Distrib. Servs., Inc., 2015 WL 508011 at

*25-26 (W.D. Tenn. Feb. 6, 2015) (stating that a complaint alleging negligent misrepresentation

“must ‘generally (1) specify the time, place, and content of the alleged misrepresentation; (2)

identify the fraudulent scheme and the fraudulent intent of the defendant; and (3) describe the

injury resulting from the fraud.’”(quoting SFS Check, LLC v. First Bank of Del., 774 F.3d 351,

358 (6th Cir. 2014))).

       In the present case, the complaint is titled “Complaint for Damages (Breach of Warranty,

Negligence, and Damage to Personal Property.”) (Compl. ECF No. 1.) In his response to

Defendant’s motion, Plaintiff states that his negligent misrepresentation claim is contained in

paragraphs 14, 17, 22, 25, 32-36. (Resp. p. 2, ECF No. 20.)




3
  Rule 9(b) provides: “Fraud or Mistake; Conditions of Mind. In alleging fraud or mistake, a
party must state with particularity the circumstances constituting fraud or mistake. Malice, intent,
knowledge, and other conditions of a person's mind may be alleged generally.”
                                                 7
Case 1:19-cv-01259-STA-jay Document 26 Filed 03/31/20 Page 8 of 10                       PageID 133



       Paragraph 14 alleges that “[i]n placing labels upon products, Panther Petroleum, LLC made

a specific representation to customers as to the content, quality, and suitability of any particular

product, including grease.”

       Paragraph 17 alleges that “[t]he product shown as “picker grease” on the bill of sale was

manufactured, distributed, and labeled by Panther Petroleum, LLC.”

       Paragraph 22 alleges that, although the label represented that the product was “picker

grease,” the product “was not ‘picker grease’ at all, but rather another type of grease not fit for use

to lubricate and protect cotton picker equipment.”

       Paragraph 25 alleges that “[t]he actual product provided to Taylor Sullivan was not fit to

protect and lubricate the spindles of his cotton picker machinery, and in fact caused significant and

extensive damage to the machinery.

       Paragraph 32 alleges that “Panther Petroleum, LLC placed a label upon the product

ultimately sold to Taylor Sullivan and that label represented to purchasers that the product was fit

for use to lubricate and protect cotton picker equipment.”

       Paragraph 33 alleges that “Panther Petroleum, LLC knew that O’Reilly Auto would sell

the product labeled as fit for use to lubricate and protect cotton picker equipment to farmers for

the specific use of lubricating and protecting the spindles on cotton picker equipment.

       Paragraph 34 alleges that “Panther Petroleum, LLC was the only party with the ability to

know the actual contents of the containers labeled for sale as grease fit for use to lubricate and

protect cotton picker equipment.”

       Paragraph 35 alleges that “Panther Petroleum, LLC mislabeled as picker grease a product

that was not picker grease and that would damage equipment if used as picker grease.”




                                                  8
Case 1:19-cv-01259-STA-jay Document 26 Filed 03/31/20 Page 9 of 10                     PageID 134



       Paragraph 36 alleges that “[t]he actions of Panther Petroleum, LLC constitute negligence

under the common law of Tennessee, specifically, marketing, labeling, and selling a product as fit

to be used as grease for a cotton picker machine that was not actually fit to be used for that

purpose.”

    Despite these allegations, there are no allegations as to what Defendant Panther specifically

represented to Plaintiff nor are there allegations as to the content, time, or place of the alleged

misrepresentation. Because the complaint is lacking in the specificity required by Rule 9(b) and

because it does not identify any scheme or fraudulent intent by Defendant Panther, Plaintiff’s

purported negligent misrepresentation claim must also be dismissed.

Contract Claims

       Plaintiff also asserts claims for breach of the implied warranty of merchantability and

breach of the implied warranty of fitness for a particular purpose. Defendant contends that both

claims must be dismissed because there was no privity of contract between it and Plaintiff in that

Plaintiff bought the picker grease from Defendant O’Reilly. Plaintiff acknowledges the lack of

privity but maintains that “claims for breach of warranty brought under the Uniform Commercial

Code require no privity of contract.” (Resp. at 15, ECF No. 20.)

       T.C.A. § 29–34–104 provides:

        Privity not required. - In all causes of action for personal injury or property
       damage brought on account of negligence, strict liability or breach of warranty,
       including actions brought under the provisions of the Uniform Commercial Code,
       privity shall not be a requirement to maintain said action. [Acts 1972 (Adj. S.), ch.
       670, § 1; T.C.A., § 23–3004.]

This statute eliminates the requirement of vertical privity in lawsuits covered by the act.

Commercial Truck & Trailer Sales, Inc. v. McCampbell, 580 S.W.2d 765 (Tenn. 1979). The cases

cited by Defendant, Walker v. Decora, Inc., 471 S.W.2d 778, 783 (Tenn. 1971), and Olney v



                                                9
Case 1:19-cv-01259-STA-jay Document 26 Filed 03/31/20 Page 10 of 10                    PageID 135



 Beaman Bottling Co., 418 S.W.2d 430, 431 (Tenn. 1967), for the proposition that, in order for

 liability to be imposed because of a breach of warranty, privity must exist between the plaintiff

 and a defendant charged with the breach, predate McCampbell. See Wheeler v. John Deere Co.,

 1987 WL 18896 at *2 (Tenn. Ct. App. Oct. 27, 1987) (“Prior to 1972, lack of privity was a widely

 recognized and oft-used defense to products liability actions and breach of warranty actions.”)

        Defendant argues that the term “property damage” as used in the statute does not refer to

 the type of damages claimed by Plaintiff. However, the Tennessee Supreme Court has held that

 “statutory warranties are made to run with the product, at least in the range of its intended and

 reasonably anticipated use.” McCampbell, 580 S.W.2d at 773. See also Messer Griesheim Indus.,

 Inc. v. Cyrotech of Kingsport, Inc., 131 S.W.3d 457, 466 (Tenn. Ct. App. 2003). Accordingly, the

 portion of Defendant’s motion seeking to dismiss Plaintiff’s breach of contract claims is denied.

 However, Defendant is not precluded from arguing at the summary judgment stage that Plaintiff’s

 damages are not the type contemplated by the statute.

        In summary, Defendant Panther’s motion is GRANTED as to Plaintiff’s negligence claims

 and DENIED as to his contract claims.

        IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: March 31, 2020




                                                10
